DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 17 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feler et al. [WO 2019/139685 A1].

Regarding claims 1 and 17, Feler et al. discloses a target / a method for use in the measurement of misregistration between at least one first layer and at least one second layer 
a first pair of periodic structures (FPPS) and a second pair of periodic structures (SPPS) (as shown in Figs. 2-7), each of said FPPS and said SPPS comprising: 
a first edge axis being generally parallel to a first FPPS edge (X axis); 
a second edge axis being generally parallel to a second FPPS edge (Y axis); 
a plurality of first periodic structures formed in a first area as part of a first FPPS layer of said at least one first layer and having a first pitch along a first pitch axis, said first pitch axis not being parallel to either of said first edge axis or second edge axis (as shown in Figs. 4, 110A and 110B); and 
a plurality of second periodic structures formed in a second area as part of a second FPPS layer of said at least one second layer and having said first pitch along a second pitch axis (as shown in Figs. 4, 110A and 110B): 
said second pitch axis being generally parallel to said first pitch axis; and said first area and said second area at least partially overlying one another (paragraphs [0026]-[0030], [0037] and [0048]-[0054]).

Regarding claim 2, Feler et al. discloses and also comprising: a third pair of periodic structures (TPPS) and a fourth pair of periodic structures (FoPPS), each of said TPPS and said FoPPS comprising: a third edge axis being generally parallel to a first TPPS edge; a fourth edge axis being generally parallel to a second TPPS edge; a plurality of third periodic structures formed in a third area as part of a first TPPS layer of said at least one first layer and having a second pitch along a third pitch axis, said third pitch axis not being parallel to either of said third 

Regarding claim 3, Feler et al. discloses and wherein: said first FPPS layer and said first TPPS layer are the same layer; and said second FPPS layer and said second TPPS layer are the same layer (paragraphs [0029] and [0048]).

Regarding claim 4, Feler et al. discloses and wherein at least one of: said first FPPS layer and said first TPPS layer are different layers; and said second FPPS layer and said second TPPS layer are different layers (paragraphs [0029] and [0048]).

Regarding claim 5, Feler et al. discloses and wherein said third pitch axis is generally perpendicular to said first pitch axis (paragraphs [0029] and [0048], see also Figs. 2-7).

Regarding claim 6, Feler et al. discloses and wherein said first pitch axis forms a 45° angle with said first edge axis (paragraph [0028] see also see also Figs. 2-7).

Regarding claim 7, Feler et al. discloses and wherein said second edge axis is generally perpendicular to said first edge axis (as shown in Figs. 2-7).

Regarding claim 21, Feler et al. discloses and wherein a scatterometry misregistration metrology tool generates said output signals (paragraph [0021]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10, 12, 14, 23-25, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Feler et al. in view of Bijnen et al. [US 2010/0123886 A1].

Regarding claims 8-10, 12, 14, 23-25, 27 and 28, Feler et al. discloses the target / the method for use in the measurement of misregistration between at least one first layer and at least one second layer formed on a wafer in the manufacture of semiconductor devices (as applied above).

Feler et al. does not teach wherein portions of said semiconductor devices are generally parallel to a first semiconductor device axis and said first pitch axis is generally perpendicular to said first semiconductor device axis and also comprising electron beam sensible portions comprising: a plurality of first features formed as part of said at least one first layer of said wafer; and a plurality of second features formed as part of said at least one second layer of said wafer, wherein said FPPS, said SPPS and said electron beam sensible portions are all formed in a 
However, Bijnen et al. discloses an alignment reproducibility which is better than the reproducibility of the sensor wherein portions of said semiconductor devices are generally parallel to a first semiconductor device axis and said first pitch axis is generally perpendicular to said first semiconductor device axis (paragraphs [0059], [0082]-[0084], see also Figs. 3a, 4a, 4b) and also comprising electron beam sensible portions comprising: a plurality of first features formed as part of said at least one first layer of said wafer; and a plurality of second features formed as part of said at least one second layer of said wafer (as shown in Fig. 3a, see also paragraph [0003]), wherein said FPPS, said SPPS and said electron beam sensible portions are all formed in a single target-dedicated region on said wafer (110 and 140-210) or wherein portions of said semiconductor devices are generally parallel to a first semiconductor axis, and said first pitch axis is not perpendicular to said first semiconductor device axis (paragraph [0086], see also Figs. 3a and 4c), and wherein said target has a first size and is formed in a target-dedicated region, said target-dedicated region having a second size, and said target is oriented within said target-dedicated region such that a ratio of said first size to said second size 
Therefore, it would have been obvious to one of ordinary skill in the art to provide portions of said semiconductor devices are generally parallel to a first semiconductor device axis and said first pitch axis is generally perpendicular to said first semiconductor device axis and also comprising electron beam sensible portions comprising: a plurality of first features formed as part of said at least one first layer of said wafer; and a plurality of second features formed as part of said at least one second layer of said wafer, wherein said FPPS, said SPPS and said electron beam sensible portions are all formed in a single target-dedicated region on said wafer and wherein said target is rotationally symmetric about a single point of symmetry or wherein portions of said semiconductor devices are generally parallel to a first semiconductor axis, and said first pitch axis is not perpendicular to said first semiconductor device axis, and wherein said target has a first size and is formed in a target-dedicated region, said target-dedicated region having a second size, and said target is oriented within said target-dedicated region such that a ratio of said first size to said second size is maximized and wherein portions of said semiconductor devices are generally parallel to a first semiconductor axis, and said first pitch axis is not perpendicular to said first semiconductor device axis, as taught by Bijnen et al. in the system of Feler et al. because such a modification provides an alignment reproducibility which is better than the reproducibility of the sensor (paragraph [0009] of Bijnen et al.).

Claims 11 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Feler et al. in view of Bijnen et al. and further in view of Ghinovker et al. [US 2009/0291513 A1].

Regarding claims 11 and 26, Feler et al. discloses the target / the method for use in the measurement of misregistration between at least one first layer and at least one second layer formed on a wafer in the manufacture of semiconductor devices (as applied above).

Feler et al. as modified does not teach wherein said target is rotationally symmetric about a single point of symmetry.
However, Ghinovker et al. an overlay mark wherein said target is rotationally symmetric about a single point of symmetry (paragraphs [0116], [0118] and [0122], see also Fig. 12).
 Therefore, it would have been obvious to one of ordinary skill in the art to provide a rotationally symmetric target, about a single point of symmetry, as taught by Ghinovker et al. in the system of Feler et al. as modified because such a modification provides targets that are capable of improving the correlation between the overlay error measured on the test pattern and the real overlay error of the circuit components (paragraph [0008] of Ghinovker et al.).

Allowable Subject Matter

Claims 15, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

With respect to claims 15 and 18, neither Feler et al., Bijnen et al. or Ghinovker et al. either alone or in combination does not teach “wherein said first pitch axis, said first edge axis and said second edge axis are arranged such that when either of said FPPS or said SPPS is illuminated by light, resulting in: a desired output signal along a signal axis, said signal axis not being perpendicular to either of said first edge axis or said second edge axis; and a noise output signal along a first noise axis and a second noise axis, said first noise axis being generally perpendicular to said first edge axis and said second noise axis being generally perpendicular to said second edge axis, wherein overlap between said noise output signal and said desired output signal is minimized”.
Claim 20 is objected to as a result of its dependency.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DEORAM PERSAUD/Primary Examiner, Art Unit 2882